BY THE COURT.
The 108th section of the practice act of 29 O. JO. 18, gives the appeal, in civil cases, from any judgment or decree of the Court of Common Pleas, in any case in which that Court has original jurisdiction. The practice under this law is only to allow appeals from final judgments, or those judgments which dispose of the subject matter before the court. This seems to-us a case of that description. But that can make little difference to the plaintiff; for if the appeal be sustained, the Avrit must fee quashed. The writ of scire facias can only be issued in the court where the record is; but the legislature has made no provision for directing a Avrit in a case situated as this is, to another county for service; nor is it absolutely necessary they should, for, in all cases of scire facias, two nihils, in practice, are held equal to service, and to authorize the court to proceed to judgment, unless there is special provision made for other service.
The appeal is sustained, but the writ is quashed at the plaintiff’s costs.